This was therefore a motion for a new trial on sundry affidavits charging the jury who tried the cause with misconduct. But resolved, by all the Judges unanimously, that this court will not receive or hear such affidavits read against jurors, unless the affidavits or copies of them had been served upon the jurors before the rising of the court, in order that they might have au opportunity of exculpating themselves on oath, which has been determined in this court in a variety of cases; and that this rule was the same in civil cases as in criminal ones ; otherwise, no verdict would be secure from subsequent attacks ; besides, it would be opening such a door for perjury, which could not be closed, by all the caution and circumspection of our courts of justice.
Rule for new trial discharged.
All the Judges present.